Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 6 are pending.  Claim 1 was amended. 
Applicant’s proposed amendments will not be entered, as they do not materially change the scope of the invention as claimed.

Response to Arguments
Applicant argues (see page 6): See page 4 of the Office Action which acknowledges "Hatch is silent with respect to .... comparing," yet the rejection then proceeds to allege that Yamamoto teaches various features none of which include such "comparing."
Examiner submits that in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Final Office Action states that Hatch teaches the step of comparing, and is merely lacking the “predetermined frequency band”.  There is no requirement for Yamamoto to also teach “comparing”, as that was already taught by Hatch.
Yamamoto does not remedy these deficiencies as (a) even if Yamamoto finds various ranges, regardless of whether they are "predetermined," those ranges are not disclosed or reasonably suggested by the cited references as being "extracted," but further (b) even if such ranges were considered "extracted" and "predetermined," arguendo, there nonetheless is no corresponding "comparing" features from the cited references.
Examine submits that Applicant continues to argue the two references separately, and not as combined.  The step of “comparing” is taught by Hatch.  The step of using a “predetermined frequency band” is taught by Yamamoto.
Applicant argues (see page 8): the combination simply does not suggest comparing any one or more of those features with anything (a) because Yamamoto from which those features are cited does not compare those features with anything, (b) because the rejection does not make out any primafacie case as to comparing such features with anything, and (c) because even if there is some comparison in Hatch, there similarly is a comparison in Yamamoto but similarly not with respect to the cited "highest peak" of Yamamoto as the alleged "analyzed frequency component."
Examiner submits that once again, the process of “comparing” is taught by the primary reference, and the “predetermined frequency band” is taught by the secondary reference.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862